Citation Nr: 0510177	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03 01-589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel J. Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 through 
October 1955.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in November 2001.  That decision denied service 
connection for residuals of a right foot injury.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current foot disorder is 
causally related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for a right foot 
condition.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits. See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The veteran's claim was received by the RO in July 2001.  The 
record reflects that the RO then notified the veteran of the 
VCAA, to include VA's enhanced duties to assist and notify 
therein, by correspondence dated in September 2001.  In this 
letter the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  Further, 
the December 2002 Statement of the Case (SOC) included a 
summary of the pertinent regulatory provisions of 38 C.F.R. § 
3.159.  Thus, the Board finds that the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear the veteran has identified any pertinent evidence 
that has not been obtained or requested by the RO.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, and VA 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Background.  Along with his initial application, the veteran 
states that he injured his right foot while playing football 
for the Air Force traveling football team.  Further, he 
asserts "for many years I suffered the consequences of this 
injury."  An examination of the veteran's Service Medical 
Records (SMRs) reveals several football related injuries and 
an assortment of other ailments.  SMRs note treatment for a 
pulled adductor muscle, which apparently was caused while the 
veteran was playing football in October 1953.  X-ray of the 
right foot was negative.  Slight swelling and tenderness of 
the right foot was noted in November 1953.  The veteran 
complained of foot pain again in October 1954.  X-rays of the 
right foot at that time were negative.

In an October 1955 Report of Medical History filled out by 
the veteran in conjunction with a separation examination, the 
veteran reported a history of foot trouble.  The clinical 
examination of the veteran's feet was normal.  In the 
Significant or Interval History section of the separation 
examination, the November 1952 right foot injury was noted.  
It was further noted that he experienced occasional swelling 
that was not incapacitating.  

The VA provided the veteran an examination in May 1999.  
Reports from that examination reveal a history of diabetes 
since 1969.  A left foot infection in 1998, which led to a 
below knee amputation, was also noted.  Other symptoms 
included a drop right foot with a brace, progressive 
retinopathy and blindness.  He was also developing 
circulation problems in his right foot.  The report refers to 
a right leg loss of sensation from mid-shin down to his foot.  
At that time, the veteran complained his right leg had a 
burning, tingling, and stinging sensation.  The veteran 
stated he was in constant pain.  The examiner diagnosed him 
with peripheral neuropathy in his right foot.

In December of 2000, the veteran was seen by a private 
physician.  At the outset, the physician noted that the 
veteran had limited ambulation due to the amputation.  The 
veteran reported having a partial service-related disability 
because of an old injury to the right foot.  He stated that 
he injured his right foot in 1952 and was left with a dropped 
foot thereafter.  The physician noted that he had no 
documentation of further treatment for dropped foot.  Medical 
examination revealed  mild calf atrophy, complete peroneal 
palsy, decreased pulse in right foot, arthritis, and diabetic 
peripheral vascular disease.  The physician noted that on a 
clinical basis, he has a dropped foot, which the veteran 
historically relates to a service-related injury in 1952.  
The physician opined "on a historical basis" that the 
veteran's right foot problem was service related.

The veteran was again examined by the VA in September 2001.  
During this examination, the veteran gave a history of a 
football injury in 1952.  He added that 15 years ago he 
tripped and fell, and this accident triggered the onset of 
arthritis.  At the time of the examination, the veteran 
complained of pain in the lower right leg, walked with a 
walker, and had a drop foot gait.  The examining physician 
could not feel any pulse in the right foot, and noted poor 
ankle dorsiflexion with poor toe plantar flexor muscle 
strength.  X-rays indicated a moderately severe degree of 
osteopenia and vascular calcification.  The examiner's 
impressions included a right drop foot, diabetic neuropathy 
in the right leg, peripheral vascular disease in right foot, 
and osteopenia in the right foot.  Importantly, the VA 
physician opined that the veteran's current foot problems 
were not likely to have been caused by an in-service injury.

The veteran submitted a letter in January 2002 from R.T.B., 
who stated that he and the veteran played football on a Clark 
Field Air Base team in the Philippines.

In September 2002, the RO ordered the VA physician who 
examined the veteran the prior year, to review the records 
and provide a nexus opinion.  In April 2004, that same 
physician re-examined the records and again concluded that 
the veteran's current condition was not connected to service.  
Specifically, he stated that the injury to the foot from 
football would not have caused a drop foot.  He further 
stated that there would have been a timely record if the 
condition of drop foot occurred in service and that the most 
likely cause of the drop foot is diabetic neuropathy.

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  Evidence of continuity 
of symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system manifests to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.


Analysis.  The SMRs reveal that the veteran sustained acute 
injuries attributable to his participation in football.  With 
respect to the football-related right foot injuries, the SMRs 
do not indicate the presence of any chronic debilitating 
condition either during service, or at the time of discharge.  
Furthermore, there are no post-service medical records 
indicating a chronic right foot problem until after the onset 
and diagnosis of diabetes, which occurred in 1969.  This 
dearth of information casts doubt on the likelihood that the 
veteran's current condition is tied to an in-service injury.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).  

In July of 2001, the veteran explained to the VA that his 
foot injury happened in service and that he suffered the 
consequences of this for many years.  Despite the veteran's 
contentions, the issue of causation of a disease is 
quintessentially one involving medical expertise.  Although 
the veteran so maintains the connection between his disease 
and his military service exists, his theory regarding this 
linkage is not competent evidence.  It is well-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The veteran, however, does not 
rely solely on his own opinion.

In conjunction with his claim, the veteran has submitted a 
private medical report, which draws a connection between his 
current disability and an in-service injury.  While a 
physician is competent to render medical opinions when 
examining, reporting and analyzing medical evidence, such 
competence does not extend to the factual underpinnings of 
the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

In the instant appeal, the private medical report refers only 
to the veteran's historical accounts, which relate that he 
suffered a foot injury in service with right foot drop since 
that time.  The private physician indicated he had no records 
on this point, and that his opinion was based specifically on 
the history provided by the veteran.  

Conversely, the report of the VA physician in April 2004 was 
made following review of the veteran's SMRs that fail to 
reveal foot drop, the claims file, and his own examination 
records.  Following his review, the examiner specifically 
opined that the veteran's football injury did not cause the 
current disability.  This report points to complications of 
diabetes as the more likely cause of injury.  As the VA 
examiner's opinion is based upon a review of the entire 
record, it his highly probative.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the entire record is more probative than an opinion based on 
the veteran's reported history).  

The probative value of the private physician's opinion, 
however, must be discounted because it was based solely on 
the veteran's historical account of in-service injury 
resulting in foot drop, which is not supported by the 
contemporaneous SMRs.  See Swann and Reonal, supra.  

Accordingly, the weight of the evidence is against the 
veteran's claim for service connection for a right foot 
condition.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a right 
foot injury is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


